NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN LUIS CANO-VILLA, AKA                       No.    14-73354
Alejandro Luis Garcia-Corral,
                                                Agency No. A205-991-793
                Petitioner,

 v.                                             MEMORANDUM *

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Juan Luis Cano-Villa, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Singh v. Holder, 771 F.3d 647, 650

(9th Cir. 2014). We deny the petition for review.

      The BIA did not abuse its discretion in denying Cano-Villa’s motion to

reopen and administratively close proceedings, where he did not establish prima

facie eligibility for the underlying relief sought. See Fernandez v. Gonzales, 439
F.3d 592, 599 (9th Cir. 2006) (failure to establish a prima facie case for the

underlying relief sought is one of at least three independent grounds on which the

BIA can deny a motion to reopen).

      We will not review the IJ’s determination regarding jurisdiction because the

BIA did not rely on that ground. See Owino v. Holder, 771 F.3d 527, 531 (9th Cir.

2014) (court’s review is limited to the BIA’s decision unless the IJ’s opinion is

expressly adopted (citation omitted)).

      PETITION FOR REVIEW DENIED.




                                          2                                      14-73354